Case 1:20-cv-00493-RJJ-SJB ECF No. 13-2 filed 07/20/20 PageID.657 Page 1 of 3




                                 Exhibit 2
                          Second Snavely Declaration
Combined Reply in Support of Plaintiff’s Motion for a Preliminary Injunction and
                Opposition to Defendants’ Motion to Dismiss
Case 1:20-cv-00493-RJJ-SJB ECF No. 13-2 filed 07/20/20 PageID.658 Page 2 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ASSOCIATION OF AMERICAN                      )
PHYSICIANS & SURGEONS,                       )
             Plaintiff,                      )
                                             )
        v.                                   )
                                             ) No. 1:20-cv-00493-RJJ-SJB
FOOD & DRUG ADMINISTRATION; DR. )
STEPHEN M. HAHN, Commissioner of Food ) Hon. Robert J. Jonker
& Drugs, in his official capacity;           )
BIOMEDICAL ADVANCED RESEARCH & ) Mag. Sally J. Berens
DEVELOPMENT AUTHORITY; GARY L. )
DISBROW, Ph.D., Acting Director,             )
Biomedical Advanced Research &               )
Development Authority, in his official       )
capacity; DEPARTMENT OF HEALTH &             )
HUMAN SERVICES; and ALEX AZAR,               )
Secretary of Health & Human Services, in his )
official capacity,                           )
              Defendants.                    )

              SECOND DECLARATION BY JEREMY SNAVELY
      I, Jeremy Snavely, hereby declare that:

      1.      I am over the age of 21 years and competent to make this declaration

pursuant to 28 U.S.C. § 1746. I have not been convicted of a felony or a crime of

dishonesty.

      2.      I am the Business Manager and Director of Regulatory Affairs of

Plaintiff Association of American Physicians & Surgeons (AAPS) in this action.

      3.      In those capacities with AAPS, I am familiar with AAPS’s membership


                                         1
Case 1:20-cv-00493-RJJ-SJB ECF No. 13-2 filed 07/20/20 PageID.659 Page 3 of 3
